Citation Nr: 1707739	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date earlier than December 8, 2016, for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD) with mood disorder and traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1998 to June 1998, September 1999 to March 2000, and April 2001 to May 2005.  He also had service in the Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2011, July 2015, and December 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a change in representation in December 2015, more than 90 days after certification of the appeal to the Board.  The Board has found good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran failed to report for his scheduled February 2014 Travel Board hearing for the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  However, it appears that he did not receive the January 2014 hearing notification letter informing him of his scheduled hearing, as it was sent to an old address and was returned as undeliverable.  In January 2017, the Board sent the Veteran a hearing clarification letter to see if he still wanted a hearing with a Veterans Law Judge in connection with his appeal for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  In a response dated that same month, the Veteran indicated that he desired a video teleconference hearing.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  Thus, a remand of this matter is necessary to afford the Veteran his requested hearing.

Manlincon Issues

In April 2015, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, requesting TDIU as a result of his service-connected PTSD and back disabilities.  In a rating decision dated in July 2015, the RO continued the assigned 70 percent disability evaluation for the service-connected PTSD with mood disorder and traumatic brain injury, and denied entitlement to TDIU.  In June 2016, the Veteran filed a Notice of Disagreement with respect to the denial of an increased rating for PTSD with mood disorder and traumatic brain injury and the denial of entitlement to TDIU.  

In a subsequent rating decision dated in December 2016, the RO granted a 100 percent disability rating for the service-connected PTSD with mood disorder and traumatic brain injury, effective December 8, 2016.  The RO noted that this was an award of all benefits sought on appeal, and it considered the appeal satisfied in full.  The RO noted further that the Veteran's claim for entitlement to TDIU had been discontinued because he was in receipt of a 100 percent disability rating, which made unemployability a "moot issue."  In January 2017, the Veteran filed a Notice of Disagreement with respect to the effective date assigned for the grant of the 100 percent disability rating for PTSD with mood disorder and traumatic brain injury.  The Veteran noted that he was seeking an effective date prior to December 8, 2016.

The Veteran has not been issued a Statement of the Case regarding the issues of entitlement to an effective date earlier than December 8, 2016, for the grant of a 100 percent disability rating for PTSD with mood disorder and traumatic brain injury and entitlement to TDIU prior to December 8, 2016.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should take appropriate steps to schedule the
   Veteran for a video teleconference hearing in 
   accordance with his request.  The Veteran should be 
   notified of the date, time, and location of 
   the hearing.  After the hearing is conducted, the claims 
   file should be returned to the Board in accordance 
   with appellate procedures.

2.   A Statement of the Case should be issued for the 
	claim of entitlement to an effective date earlier than 
	December 8, 2016, for the grant of a 100 percent 
	disability rating for PTSD with mood disorder and 
	traumatic brain injury and the claim of entitlement to 
TDIU.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




